                                                        Yana A. Hart, Esq. (SBN: 306499)
                                                    1   yana@kazlg.com
                                                    2   KAZEROUNI LAW GROUP, APC
                                                        2221 Camino Del Rio South, Suite 101
                                                    3   San Diego, CA 92108-3609
                                                        Telephone: (619) 233-7770
                                                    4   Facsimile: (619) 297-1022
                                                    5
                                                    6   Attorneys for Plaintiff,
                                                        Kelissa Ronquillo
                                                    7
                                                    8
                                                    9
                                                   10                          UNITED STATES DISTRICT COURT
                                                   11                        SOUTHERN DISTRICT OF CALIFORNIA
KAZEROUNI LAW GROUP, APC




                                                   12
                                                         KELISSA RONQUILLO,                                Case No. 19-cv-01230-BEN-BGS
                           San Diego, California




                                                   13    individually and on behalf of others
                                                   14    similarly situated,
                                                                                                          NOTICE OF SETTLEMENT WITH
                                                   15                                                     LYFT, INC.
                                                   16
                                                                     Plaintiff,
                                                   17
                                                               vs.
                                                   18
                                                   19
                                                         LYFT, INC., FIRST IMPRESSIONS
                                                   20    MARKETING GROUP, L.L.C. and
                                                   21    BOOMSOURCING, LLC,

                                                   22
                                                               Defendants.
                                                   23
                                                   24
                                                   25
                                                   26   //

                                                   27   //
                                                   28   //

                                                        ______________________________________________________________________________________________
                                                           NOTICE OF SETTLEMENT                  - 1 OF 2 -             CASE NO. 19-CV-01230-BEN-BGS
                                                    1         NOTICE IS HEREBY GIVEN that the claims against Lyft, Inc. have been
                                                    2   resolved on individual basis. The parties anticipate filing a Request for Dismissal
                                                    3   of the claims against Lyft, Inc. with prejudice as to the named Plaintiff and without
                                                    4   prejudice as to the Putative Class within 60 days. Plaintiff requests that all pending
                                                    5   dates and filing requirement be vacated as to Lyft, Inc., only, and that the court set
                                                    6   a deadline on or after December 14, 2019 for filing a Request for Dismissal.
                                                    7
                                                    8
                                                        Date: October 15, 2019                            KAZEROUNI LAW GROUP, APC
                                                    9
                                                                                                    By: /s/ Yana A. Hart
                                                   10
                                                                                                        Yana A. Hart, Esq.
                                                   11                                                   Attorneys for Plaintiff
KAZEROUNI LAW GROUP, APC




                                                   12
                           San Diego, California




                                                   13   Date: October 15, 2019                            BAKER & HOSTETLER LLP
                                                   14
                                                                                                    By: /s/ Teresa C. Chow
                                                   15                                                   Teresa C. Chow, Esq.
                                                   16                                                   Attorneys for Defendant
                                                   17
                                                   18                    CERTIFICATION OF SIGNATURE & SERVICE
                                                   19          I, Yana Hart, hereby certify that I have confirmed that the content of this
                                                   20   Notice is acceptable to Teresa C. Chow, by obtaining her authorization to apply her
                                                   21   electronic signature hereon. I further certify that this document is being served on
                                                   22   the date below via CM/ECF system on all counsel of record.
                                                   23
                                                   24   Date: October 15, 2019                            KAZEROUNI LAW GROUP, APC
                                                   25
                                                                                                    By: /s/ Yana A. Hart
                                                   26                                                   Yana A. Hart, Esq.
                                                   27                                                   Attorneys for Plaintiff

                                                   28

                                                        ______________________________________________________________________________________________
                                                           NOTICE OF SETTLEMENT                  - 2 OF 2 -             CASE NO. 19-CV-01230-BEN-BGS
